Exhibit 10.6

EXECUTION COPY

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of March 29, 2011
by and between TIM MACK (the “Executive”) and Align Technology, Inc., a Delaware
corporation (the “Company”) in connection with the proposed merger pursuant to
which Cadent Inc. (“Cadent”) will become a wholly owned subsidiary of the
Company (the “Merger”). This Agreement is effective as of, and contingent upon,
the closing of the Merger (the “Closing”). If the Closing does not occur, this
Agreement will not take effect. As of the Closing, this Agreement will supersede
in its entirety each employment agreement, offer letter, or similar agreement or
arrangement between the Executive and Cadent except as set forth in the
following sentence. Each agreement between the Executive and Cadent relating to
confidential information and invention assignments will continue in effect
following the effectiveness of this Agreement as such agreements relate to the
Executive’s employment and service with Cadent prior to the Closing.

1. Duties and Scope of Employment.

(a) Position. For the term of the Executive’s employment under this Agreement
(“Employment”), the Company agrees to employ the Executive in the position of
Senior Vice President, Business Development with your principal place of
employment in New Jersey. The Executive shall report to the Chief Executive
Officer (the “CEO”). The Executive accepts such employment and agrees to
discharge all of the duties normally associated with said position, and to
faithfully and to the best of Executive’s abilities perform such other services
consistent with Executive’s position as Senior Vice President, Business
Development as may from time to time be assigned to Executive by the CEO.

(b) Obligations to the Company. During the term of the Executive’s Employment,
the Executive shall devote Executive’s full business efforts and time to the
Company. The Executive agrees not to actively engage in any other employment,
occupation or consulting activity for any direct or indirect remuneration
without the prior approval of the CEO, provided, however, that the Executive
may, without the approval of the CEO, serve in any capacity with any civic,
educational or charitable organization. The Executive may own, as a passive
investor, no more than one percent (1%) of any class of the outstanding
securities of any publicly traded corporation.

(c) No Conflicting Obligations. The Executive represents and warrants to the
Company that Executive is under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with Executive’s obligations
under this Agreement. The Executive represents and warrants that the Executive
will not use or disclose, in connection with the Executive’s employment by the
Company, any trade secrets or other proprietary information or intellectual
property in which the Executive or any other person has any right, title or
interest and that the Executive’s employment by the Company as contemplated by
this Agreement will not infringe or violate the rights of any other person or
entity. The Executive represents and warrants to the Company that the Executive
has returned all property and confidential information belonging to any prior
employers except for property and confidential information belonging to Cadent.

(d) Commencement Date. It is expected that Executive will commence full-time
Employment on the Closing date.



--------------------------------------------------------------------------------

2. Cash and Incentive Compensation.

(a) Salary. The Company shall pay the Executive as compensation for the
Executive’s services a base salary at a gross annual rate of $307,000, payable
in accordance with the Company’s standard payroll schedule. The compensation
specified in this Subsection (a), together with any adjustments by the Company
from time to time, is referred to in this Agreement as “Base Salary.”

(b) Target Bonus. The Executive shall be entitled to participate in an annual
bonus program that will provide the Executive with an opportunity to earn a
potential annual bonus equal to 70% of the Executive’s Base Salary. Any bonus
paid for 2011 will be paid on a pro-rata basis based on the number of days
between the Closing date and the end of the applicable bonus year. The amount of
the bonus shall be based upon the performance of the Executive, as set by the
individual performance objectives described in this Subsection, and the Company
in each calendar year, and shall be paid by no later than March 1 of the
following year, contingent on the Executive remaining employed by the Company as
of such date. The Executive’s individual performance objectives shall be set by
the CEO after consultation with the Executive and the Company’s objectives shall
be approved by the Compensation Committee in each case by no later than
March 31, of each calendar year; provided, however, that the Executive’s
individual performance objectives for 2011 will be set within sixty
(60) calendar days of the Closing. Any bonus awarded or paid to the Executive
will be subject to the discretion of the Board.

(c) Incentive Awards. The Executive shall be granted a stock option to purchase
90,000 shares of the Company’s common stock (the “Option”) and an award of
restricted stock units covering 30,000 shares of the Company’s common stock (the
“Restricted Stock Unit Award”), subject to the approval of the Board in all
respects, including the terms described herein. The per share exercise price of
the Option will be equal to the per share fair market value of the common stock
on the date of grant, as determined by the Board of Directors. The term of the
Option shall be seven (7) years, subject to earlier expiration in the event of
the termination of the Executive’s Employment. The Executive shall vest in
accordance with the vesting provisions approved by the Compensation Committee of
the Board of Directors, which vesting is currently 25% of the Option shares
after the first twelve (12) months of continuous service and shall vest in the
remaining Option shares in equal monthly installments over the next three
(3) years of continuous service. The Restricted Stock Unit Award will be
scheduled to vest as to 25% on the one year anniversary of the date of grant
with 25% vesting yearly thereafter subject to the Executive’s continuous service
through each applicable vesting date. The grant of the Option and the Restricted
Stock Unit Award shall be subject to the other terms and conditions set forth in
the Company’s 2005 Incentive Plan and in the Company’s standard form of stock
option agreement and restricted stock unit agreement, as applicable.

(d) Commuting Allowance. The Company will provide Executive with a cash
allowance of $2,000 per month to be used for housing and commuting expense, less
applicable tax withholding.

(e) Retention Bonus. The Executive shall be eligible to receive a retention
bonus (the “Retention Bonus”) equal to $245,000, less applicable tax
withholdings, with 50% of such Retention Bonus (or $122,500) becoming earned and
payable on the twelve (12) month anniversary of the Closing date, and the
remaining 50% of such Retention Bonus (or $122,500) becoming earned and payable
on the eighteen (18) month anniversary of the Closing date, subject to the
Executive’s continued Employment with the Company through each such date. Any
portion of



--------------------------------------------------------------------------------

the Retention Bonus that is earned shall be paid, less applicable tax
withholdings, in the next regularly scheduled payroll following the date on
which it is earned. Notwithstanding the foregoing, if the Company terminates
Executive’s Employment without Cause or if the Executive resigns for Good
Reason, and in either event such termination occurs prior to the eighteen
(18) month anniversary of the Closing date, the Company shall pay the Executive,
in a lump sum and within ten (10) calendar days of the effective date of the
General Release to be executed by Executive in accordance with Section 6(a)
below, an amount equal to any unpaid Retention Bonus.

3. Vacation and Executive Benefits. During the term of the Executive’s
Employment, the Executive shall be eligible to accrue 17 days vacation per year
on a pro-rata basis throughout the year, in accordance with the Company’s
standard policy for senior management, including provisions with respect to
maximum accrual, as it may be amended from time to time. During the term of the
Executive’s Employment, the Executive shall be eligible to participate in any
employee benefit plans maintained by the Company for senior management, subject
in each case to the generally applicable terms and conditions of the plan in
question and to the determinations of any person or committee administering such
plan, and to the right of the Company to make changes in such plans from time to
time.

4. Business Expenses. During the term of the Executive’s Employment, the
Executive shall be authorized to incur necessary and reasonable travel,
entertainment and other business expenses in connection with his duties
hereunder. The Company shall reimburse the Executive for such expenses upon
presentation of an itemized account and appropriate supporting documentation,
all in accordance with the Company’s generally applicable policies.

5. Term of Employment.

(a) Basic Rule. The Company agrees to continue the Executive’s Employment, and
the Executive agrees to remain in Employment with the Company, from the
commencement date set forth in Section 1(d) until the date when the Executive’s
Employment terminates pursuant to Subsection (b) below. The Executive’s
Employment with the Company shall be “at will,” and either the Executive or the
Company may terminate the Executive’s Employment at any time, for any reason,
with or without Cause. Any contrary representations, which may have been made to
the Executive shall be superseded by this Agreement. This Agreement shall
constitute the full and complete agreement between the Executive and the Company
on the “at will” nature of the Executive’s Employment, which may only be changed
in an express written agreement signed by the Executive and a duly authorized
officer of the Company.

(b) Termination. The Company may terminate the Executive’s Employment at any
time and for any reason (or no reason), and with or without Cause, by giving the
Executive notice in writing. The Executive may terminate the Executive’s
Employment by giving the Company fourteen (14) days advance notice in writing.
The Executive’s Employment shall terminate automatically in the event of
Executive’s death or Permanent Disability. For purposes of this Agreement,
“Permanent Disability” shall mean that the Executive has become so physically or
mentally disabled as to be incapable of satisfactorily performing the essential
functions of Executive’s position and duties under this Agreement for a period
of one hundred eighty (180) consecutive calendar days.

(c) Rights Upon Termination. In the event the Executive’s employment with the
Company terminates for any reason, Executive will be entitled to any (a) unpaid
base salary accrued up to the effective date of termination; (b) unpaid, but
earned and accrued annual incentive;



--------------------------------------------------------------------------------

(c) benefits or compensation as provided under the terms of any employee benefit
and compensation agreements or plans applicable to the Executive;
(d) unreimbursed business expenses required to be reimbursed to the Executive,
and (e) rights to indemnification Executive may have under the Company’s
Articles of Incorporation, Bylaws, the Agreement, or separate indemnification
agreement, as applicable. Except as expressly provided in Section 6, upon the
termination of the Executive’s Employment pursuant to this Section 5, the
Executive shall only be entitled to the compensation, benefits and
reimbursements described in Sections 2, 3 and 4 for the period preceding the
effective date of the termination. The payments under this Agreement shall fully
discharge all responsibilities of the Company to the Executive.

(d) Termination of Agreement. The termination of this Agreement shall not limit
or otherwise affect any of the Executive’s obligations under Section 7.

6. Termination Benefits.

(a) General Release Agreement. Any other provision of this Agreement
notwithstanding, Subsections (b), (c) or (d) below shall not apply unless
(i) the Executive has executed a General Release Agreement in a form prescribed
by the Company by which the Executive waives and releases with irrevocable
effect all known and unknown claims that the Executive may then have against the
Company or persons affiliated with the Company which are waivable under
applicable law, and (ii) the Executive has pursuant to such General Release
Agreement has agreed not to prosecute any legal action or other proceeding based
upon any of such claims to the full extent permissible under applicable law, and
(iii) the Executive has pursuant to such General Release Agreement has
acknowledged Executive’s continuing obligations under this Agreement and the
EPIA referenced below, and (iv) the General Release Agreement has become
effective and irrevocable within sixty (60) days following the date of the
Executive’s termination of employment. Any benefits under this Agreement that
would be considered deferred compensation under Section 409A of the Internal
Revenue Code of 1986, as amended (“Code Section 409A”) will be paid on, or, in
the case of installments, will not commence until, the sixtieth (60th) day
following the Executive’s separation from service, or, if later, such time as
required by Section 6(h) of this Agreement. Any installment payments that would
have been made to Executive during the sixty (60) day period immediately
following Executive’s separation from service but for the preceding sentence
will be paid to Executive on the sixtieth (60th) day following Executive’s
separation from service, or, if later, such time as required by Section 6(h) of
this Agreement and the remaining payments shall be made as provided in this
Agreement.

(b) Termination without Cause. If, during the term of this Agreement, and not in
connection with a Change of Control as addressed in Subsection (c) below, the
Company terminates Executive’s Employment without Cause or the Executive resigns
for Good Reason, then:

(i) as of the date of termination of Employment, Executive shall immediately
conditionally vest in an additional number of shares under all outstanding
options and restricted stock units as if the Executive had performed twelve
(12) additional months of service, subject to Executive’s execution of the
General Release Agreement described above with irrevocable effect and suspension
of exercise rights with respect to such conditionally vested shares until such
execution;

(ii) the Company shall pay the Executive, in a lump sum upon the effectiveness
of the General Release to be executed by Executive in accordance with
Section 6(a) above, an amount equal to: (x) the then current year’s Target Bonus
prorated for the number of



--------------------------------------------------------------------------------

days of Executive is employed in said year; (y) one year’s Base Salary; and
(z) the greater of the then current year’s Target Bonus or the actual prior
year’s bonus. The Executive’s Base Salary shall be paid at the rate in effect at
the time of the termination of Employment.

(c) Upon a Change of Control. In the event of the occurrence of a Change in
Control while the Executive is employed by the Company:

(i) the Executive shall immediately vest in an additional number of shares under
all outstanding options and restricted stock units as if the Executive had
performed twelve (12) additional months of service; and

(ii) if within twelve (12) months following the occurrence of the Change of
Control, one of the following events occurs:

(A) the Executive’s employment is terminated by the Company without Cause; or

(B) the Executive resigns for Good Reason

then the Executive shall immediately conditionally vest as to all shares under
all outstanding options and restricted stock units, subject to Executive’s
execution of the General Release Agreement described above with irrevocable
effect and suspension of exercise rights with respect to such conditionally
vested shares until such execution, and the Company shall pay the Executive, in
a lump sum, an amount equal to: (i) the then current year’s Target Bonus
prorated for the number of days of Executive is employed in said year; (ii) one
year’s Base Salary; and (iii) the greater of the then current year’s Target
Bonus or the actual prior year’s bonus. The Executive’s Base Salary shall be
paid at the rate in effect at the time of the termination of Employment.

(d) Health Insurance. If Subsection (b) or (c) above applies, and if the
Executive elects to continue the Executive’s health insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
following the termination of Employment, then the Company shall pay the
Executive’s monthly premium under COBRA for COBRA coverage for the Executive
until the earliest of (i) 12 months following the termination of the Executive’s
Employment, or (ii) the date upon which the Executive commences employment with
an entity other than the Company. In addition, and notwithstanding anything to
the contrary in this Section 6, if the Company determines in its sole discretion
that it cannot provide the COBRA benefits without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide to the Executive a
taxable monthly payment in an amount equal to the monthly COBRA premium that the
Executive would be required to pay to continue the Executive’s group health
coverage in effect on the date of the Executive’s termination of employment
(which amount will be based on the premium for the first month of COBRA
coverage), which payments will be made regardless of whether the Executive
elects COBRA continuation coverage.

(e) Definition of “Cause.” For all purposes under this Agreement, “Cause” shall
mean any of the following:

(i) Unauthorized use or disclosure of the confidential information or trade
secrets of the Company;



--------------------------------------------------------------------------------

(ii) Any breach of this Agreement or the EPIA between the Executive and the
Company;

(iii) Conviction of, or a plea of “guilty” or “no contest” to, a felony under
the laws of the United States or any state thereof;

(iv) Misappropriation of the assets of the Company or any act of fraud or
embezzlement by Executive, or any act of dishonesty by Executive in connection
with the performance of his duties for the Company that adversely affects the
business or affairs of the Company;

(v) Intentional misconduct; or

(vi) the Executive’s failure to satisfactorily perform the Executive’s duties
after having received written notice of such failure and at least thirty
(30) days to cure such failure.

The foregoing shall not be deemed an exclusive list of all acts or omissions
that the Company may consider as grounds for the termination of the Executive’s
Employment; provided, however, that the foregoing shall be considered an
exclusive list of events constituting “Cause” for purposes of receiving benefits
pursuant to Section 2(e) and Sections 6(b), (c) and (d) of this Agreement.

(f) Definition of “Good Reason.” Except as noted below, for all purposes under
this Agreement, subject to the notice and cure period described below, the
Executive’s resignation for “Good Reason” shall mean the Executive’s resignation
upon written notice to the Company delivered within ninety (90) days after the
occurrence of any one or more of the following events and with an effective date
within such ninety- (90-) day period; provided, however, that 6(f)(ii) of this
definition shall apply only in the case of a termination pursuant to
Section 6(c) of this Agreement:

(i) The Executive’s position, authority or responsibilities being significantly
reduced;

(ii) For purposes of a termination upon the occurrence of a Change in Control
pursuant to Section 6(c) only, the Executive being asked to relocate the
Executive’s principal place of employment such that the Executive’s commuting
distance from the Executive’s residence prior to such relocation is increased by
over thirty-five (35) miles;

(iii) The Executive’s annual Base Salary or bonus being materially reduced; or

(iv) The Executive’s benefits being materially reduced.

The Executive shall provide written notice to the Company at least thirty
(30) days prior to the effective date of Executive’s resignation, identifying
the event or events Executive claims constitute Good Reason and describing in
reasonable detail the fact supporting the claim. The Company shall have at least
thirty (30) days to take action to remedy the condition claimed by the Executive
as Good Reason, but shall have no obligation to take such action. In the event
the Company remedies the condition then Good Reason shall be deemed not to
exist. At the expiration of the remedial period and prior to the effective date
of Executive’s resignation, Executive shall provide written notice to the
Company, stating whether Executive (A) withdraws



--------------------------------------------------------------------------------

Executive’s resignation based on the Company’s remedy of the condition,
(B) chooses to resign anyway notwithstanding such remedy, or (C) claims the
condition has not been remedied and chooses to resign based on a claim of Good
Reason. In the absence of such notice, Executives resignation shall become
effective and Executive shall be deemed to have resigned without Good Reason.

(g) Definition of “Change of Control.” For all purposes under this Agreement,
“Change of Control” shall mean any of the following:

(i) a sale of all or substantially all of the assets of the Company;

(ii) the acquisition of more than fifty percent (50%) of the common stock of the
Company (with all classes or series thereof treated as a single class) by any
person or group of persons;

(iii) a reorganization of the Company wherein the holders of common stock of the
Company receive stock in another company (other than a subsidiary of the
Company), a merger of the Company with another company wherein there is a fifty
percent (50%) or greater change in the ownership of the common stock of the
Company as a result of such merger, or any other transaction in which the
Company (other than as the parent corporation) is consolidated for federal
income tax purposes or is eligible to be consolidated for federal income tax
purposes with another corporation; or

(iv) in the event that the common stock is traded on an established securities
market, a public announcement that any person has acquired or has the right to
acquire beneficial ownership of more than fifty percent (50%) of the
then-outstanding common stock and for this purpose the terms “person” and
“beneficial ownership” shall have the meanings provided in Section 13(d) of the
Securities and Exchange Act of 1934 or related rules promulgated by the
Securities and Exchange Commission, or the commencement of or public
announcement of an intention to make a tender offer or exchange offer for more
than fifty percent (50%) of the then outstanding Common Stock.

(h) Section 409A. Notwithstanding anything to the contrary in this Agreement, no
severance pay or benefits to be paid or provided to the Executive, if any,
pursuant to this Agreement, when considered together with any other severance
payments or separation benefits that are considered deferred compensation under
Code Section 409A (together, the “Deferred Compensation Separation Benefits”)
will be paid or otherwise provided until the Executive has a “separation from
service” within the meaning of Code Section 409A. Any Deferred Compensation
Separation Benefits due to Executive pursuant to this Agreement or otherwise on
or within the six-month period following Executive’s termination will accrue
during such six-month period and will become payable in a lump sum payment on
the date six (6) months and one (1) day following the date of Executive’s
termination, provided, that such cash severance or other benefits will be paid
earlier, at the times and on the terms set forth in the applicable provisions of
this Agreement, if the Company reasonably determines that the imposition of
additional tax under Code Section 409A, will not apply to an earlier payment of
such cash severance or other benefits. Any amount paid under this Agreement that
satisfies the requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations or that qualifies as a
payment made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations will not constitute
Deferred Compensation Separation Benefits to the extent permissible under the
applicable Treasury Regulations. In addition, this Agreement will be deemed
amended to



--------------------------------------------------------------------------------

the extent necessary to avoid imposition of any additional tax or income
recognition prior to actual payment to Executive under Code Section 409A and any
temporary, proposed or final Treasury Regulations and guidance promulgated
thereunder and the parties agree to cooperate with each other and to take
reasonably necessary steps in this regard.

7. Non-Solicitation and Non-Disclosure.

(a) Non-Solicitation. During the period commencing on the date of this Agreement
and continuing until the first anniversary of the date when the Executive’s
Employment terminated for any reason, the Executive shall not directly or
indirectly, personally or through others, solicit or attempt to solicit (on the
Executive’s own behalf or on behalf of any other person or entity) the
employment of any employee of the Company or any of the Company’s affiliates.

(b) Proprietary Information. As a condition of employment, the Executive has
entered into an Employee Proprietary Information Agreement with the Company (the
“EPIA”), which is incorporated herein by reference.

8. Successors.

(a) Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.

(b) Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

9. Arbitration and Equitable Relief.

(a) Arbitration. EXCEPT AS PROVIDED IN SECTION 13(c) BELOW, ANY DISPUTE OR
CONTROVERSY ARISING OUT OF, RELATING TO, OR CONCERNING ANY INTERPRETATION,
CONSTRUCTION, PERFORMANCE, OR BREACH OF THIS AGREEMENT, OR OTHERWISE RELATING TO
MY EMPLOYMENT WITH THE COMPANY, WILL BE SETTLED BY ARBITRATION TO BE HELD IN
ESSEX COUNTY, NEW JERSEY, BEFORE THE AMERICAN ARBITRATION ASSOCIATION (“AAA”)
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“AAA RULES”). THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY SUCH ARBITRATION IN ACCORDANCE WITH
NEW JERSEY LAW, AND SHALL APPLY SUBSTANTIVE AND PROCEDURAL NEW JERSEY LAW TO ANY
DISPUTE, CLAIM OR CONTROVERSY, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW
PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THE AAA RULES CONFLICT WITH NEW
JERSEY LAW, NEW JERSEY LAW SHALL TAKE PRECEDENCE. THE ARBITRATOR MAY GRANT
INJUNCTIONS OR OTHER RELIEF IN A DISPUTE OR CONTROVERSY. THE DECISION OF THE
ARBITRATOR WILL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE
ARBITRATION. JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S DECISION IN ANY COURT
HAVING JURISDICTION. TO THE EXTENT PERMITTED BY LAW, THE COMPANY SHALL PAY THE
ADMINISTRATIVE OR HEARING FEES ASSOCIATED WITH THE ARBITRATION, EXCEPT FOR THE
FIRST $300.00 IN ADMINISTRATIVE FEES FOR ANY ARBITRATION THAT IS INITIATED BY
ME, AND EACH OF US SHALL SEPARATELY PAY OUR COUNSEL FEES AND EXPENSES.



--------------------------------------------------------------------------------

(b) Waiver of Right to Jury Trial. THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER
OF MY RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO ALL ASPECTS OF MY EMPLOYMENT RELATIONSHIP WITH THE COMPANY (EXCEPT
AS PROVIDED IN SECTION 13(c) BELOW), INCLUDING, BUT NOT LIMITED TO, THE
FOLLOWING CLAIMS:

(i) CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT, BREACH OF CONTRACT, BOTH
EXPRESS AND IMPLIED, BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING, BOTH
EXPRESS AND IMPLIED, NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS,
NEGLIGENT OR INTENTIONAL MISREPRESENTATION, NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE, AND DEFAMATION;

(ii) CLAIMS FOR VIOLATION OF ANY FEDERAL, STATE, OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE
AMERICANS WITH DISABILITIES ACT OF 1990, AND THE FAIR LABOR STANDARDS ACT;

(iii) CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING TO
EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

(c) Remedy. EXCEPT AS PROVIDED BY THE AAA RULES AND THIS AGREEMENT, ARBITRATION
SHALL BE THE SOLE, EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE BETWEEN ME AND THE
COMPANY. ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE AAA RULES AND THIS
AGREEMENT, NEITHER I NOR THE COMPANY WILL BE PERMITTED TO PURSUE COURT ACTION
REGARDING CLAIMS THAT ARE SUBJECT TO ARBITRATION. NOTWITHSTANDING, THE
ARBITRATOR WILL NOT HAVE THE AUTHORITY TO DISREGARD OR REFUSE TO ENFORCE ANY
LAWFUL COMPANY POLICY, AND THE ARBITRATOR SHALL NOT ORDER OR REQUIRE THE COMPANY
TO ADOPT A POLICY NOT OTHERWISE REQUIRED BY LAW. NOTHING IN THIS AGREEMENT OR IN
THIS PROVISION IS INTENDED TO WAIVE THE PROVISIONAL RELIEF REMEDIES AVAILABLE AS
A MATTER OF LAW OR UNDER THE AAA RULES.

(d) Equitable Remedies. THE COMPANY OR I MAY APPLY TO ANY COURT OF COMPETENT
JURISDICTION FOR A TEMPORARY RESTRAINING ORDER, PRELIMINARY INJUNCTION, OR OTHER
INTERIM OR CONSERVATORY RELIEF, AS NECESSARY, WITHOUT BREACH OF THIS AGREEMENT
AND WITHOUT ABRIDGEMENT OF THE POWERS OF THE ARBITRATOR.

(e) Administrative Relief. I UNDERSTAND THAT THIS AGREEMENT DOES NOT PROHIBIT ME
FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE OR FEDERAL
ADMINISTRATIVE BODY SUCH AS THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION AND THE
NATIONAL LABOR RELATIONS BOARD. THIS AGREEMENT DOES, HOWEVER, PRECLUDE ME FROM
PURSUING COURT ACTION REGARDING ANY SUCH CLAIM, TO THE EXTENT PERMITTED BY LAW.



--------------------------------------------------------------------------------

(f) Consideration. I UNDERSTAND THAT EACH PARTY’S PROMISE TO RESOLVE CLAIMS BY
ARBITRATION IN ACCORDANCE WITH THIS AGREEMENT, RATHER THAN THROUGH THE COURTS,
IS CONSIDERATION FOR THE OTHER PARTY’S LIKE PROMISE. I FURTHER UNDERSTAND THAT I
AM OFFERED EMPLOYMENT IN CONSIDERATION OF MY PROMISE TO ARBITRATE CLAIMS.

(g) Voluntary Nature of Agreement. I ACKNOWLEDGE THAT I AM EXECUTING THIS
AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE INFLUENCE BY THE COMPANY
OR ANYONE ELSE. I FURTHER ACKNOWLEDGE AND AGREE THAT I HAVE CAREFULLY READ THIS
AGREEMENT AND THAT I HAVE ASKED ANY QUESTIONS NEEDED FOR ME TO UNDERSTAND THE
TERMS, CONSEQUENCES AND BINDING EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND
IT, INCLUDING THAT I AM WAIVING MY RIGHT TO A JURY TRIAL. FINALLY, I ACKNOWLEDGE
THAT I HAVE BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY OF MY
CHOICE BEFORE SIGNING THIS AGREEMENT.

10. Miscellaneous Provisions.

(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by overnight courier, U.S. registered or certified
mail, return receipt requested and postage prepaid. In the case of the
Executive, mailed notices shall be addressed to the Executive at the home
address which the Executive most recently communicated to the Company in
writing. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.

(b) Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Executive and by an authorized officer of the
Company (other than the Executive). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

(c) Whole Agreement. No other agreements, representations or understandings
(whether oral or written) which are not expressly set forth in this Agreement
have been made or entered into by either party with respect to the subject
matter of this Agreement. This Agreement and the EPIA contain the entire
understanding of the parties with respect to the subject matter hereof.

(d) Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.

(e) Governing Law; Consent to Personal Jurisdiction. THIS AGREEMENT WILL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW JERSEY WITHOUT REGARD FOR CONFLICTS OF
LAWS PRINCIPLES. SUBJECT TO THE ARBITRATION PROVISION IN SECTION 9, I HEREBY
EXPRESSLY CONSENT TO THE PERSONAL JURISDICTION OF THE STATE AND FEDERAL COURTS
LOCATED IN NEW JERSEY FOR



--------------------------------------------------------------------------------

ANY LAWSUIT FILED THERE AGAINST ME BY THE COMPANY CONCERNING MY EMPLOYMENT OR
THE TERMINATION OF MY EMPLOYMENT OR ARISING FROM OR RELATING TO THIS AGREEMENT.

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(g) No Assignment. This Agreement and all rights and obligations of the
Executive hereunder are personal to the Executive and may not be transferred or
assigned by the Executive at any time. The Company may assign its rights under
this Agreement to any entity that assumes the Company’s obligations hereunder in
connection with any sale or transfer of all or a substantial portion of the
Company’s assets to such entity.

(h) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[The remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

/s/ Tim Mack

ALIGN TECHNOLOGY, INC.

/s/ Thomas M. Prescott

Title: President and CEO